Citation Nr: 9930940	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an award of educational assistance benefits 
under Chapter 1606, Title 10, United States Code, for 
enrollment prior to September 29, 1996.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant served in the Selected Reserve.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 decision by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
November 1997.  A statement of the case was mailed to the 
appellant in December 1997.  The appellant's substantive 
appeal was received in January 1998.  


REMAND

In this case, the appellant served in the Selected Reserve.  
His application and enrollment certifications for Chapter 
1606, Title 10, United States, formerly Chapter 106, Title 
10, United States Code, (hereinafter Chapter 1606) 
educational assistance benefits for periods extending from 
October 30, 1995 to June 20, 1997, were received on September 
29, 1997.  The enrollment certifications showed enrollment 
specifically for the following periods: October 30, 1995 to 
February 23, 1996; from March 11, 1996 to June 21, 1996; from 
July 15, 1996 to October 25, 1996; from November 3, 1996 to 
February 28, 1997; and from March 19, 1997 to June 20, 1997.  

In an October 1997 determination, the RO determined that the 
appellant was eligible for educational assistance benefits 
commencing on September 29, 1996, which was one year prior to 
the receipt of his application for such benefits.  The 
appellant essentially asserts that his application for 
educational assistance was sent to the RO in June 1997.  As 
such, he asserts that benefits should be awarded from June 
1996.  

During the pendency of his appeal, the VA regulation, 
38 C.F.R. § 21.7631, governing the commencing date of the 
award of Chapter 1606 was changed.  The Board first notes 
that where the law changes after a claim has been filed but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied, unless the law specifically provides otherwise.  
See Camphor v. Brown, 5 Vet. App. 514, 518 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991); see also Routen 
v. West, 142 F. 3d 1434, 1438 (Fed. Cir. 1998). 

In light of the foregoing, this matter must be remanded to 
the RO for readjudication under both the old and new 
criteria.  Accordingly, this matter is REMANDED for the 
following action:

The RO should readjudicate the 
appellant's claim for entitlement to an 
award of educational assistance benefits 
under Chapter 1606, Title 10, United 
States Code, for enrollment prior to 
September 29, 1996, under both the old 
and new versions of the applicable VA 
criteria.  If the action taken is adverse 
to the appellant, he should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


